             Case 3:17-md-02801-JD Document 1276 Filed 04/14/20 Page 1 of 2


                                                                                        Wilson Sonsini Goodrich & Rosati
                                                                                        Professional Corporation
                                                                                        1301 Avenue of the Americas
                                                                                        40th Floor
                                                                                        New York, New York 10019-6022
                                                                                        O: 212.999.5800
                                                                                        F: 212.999.5899



JONATHAN M. JACOBSON
Internet: jjacobson@wsgr.com
Direct dial: 212-497-7758



                                                     April 14, 2020


VIA CM / ECF

The Honorable James Donato
United States District Court
Northern District of California
450 Golden Gate Avenue
San Francisco, CA 94102

         Re:       In re Capacitors Antitrust Litigation, Case No. 3:17-md-02801-JD
                   DAP Telephonic Status Conference

Dear Judge Donato:

       We write on behalf of DAP Defendants1 in advance of the Court’s April 16, 2020
Telephonic Status Conference to discuss scheduling in DAP Case Nos. 17-7046, 17-7047, 18-
2657, 19-1902, and 19-3296. DAP Defendants respectfully request that before deciding any of
the summary judgment or Daubert motions filed in these DAP cases, the Court schedule a
concurrent expert hearing (or “hot tub”) with DAPs’ damages expert, Dr. Marx, and defense
experts, Dr. Haider and Dr. Prowse. Drs. Haider and Prowse submitted declarations in support
of DAP Defendants’ motion to exclude Dr. Marx’s testimony.

        The Court’s approach to a “hot tub” in the direct purchaser class action – to determine
whether the methods and procedures used by the plaintiffs’ experts were scientifically valid and
reliable or whether they constituted “junk science” developed solely for purposes of litigation –
militates in favor of a “hot tub” for these DAP cases as well. The issues in the DAP motions are
different from those raised in the direct purchaser motions.




         1For purposes of this letter “DAP Defendants” are Hitachi Chemical Co., Ltd., Hitachi
AIC Inc., Hitachi Chemical Co. America, Ltd., ELNA Co., Ltd., ELNA America Inc., Holy Stone
Enterprise Co., Ltd., Milestone Global Technology, Inc. (D/B/A HolyStone International),
Vishay Polytech Co., Ltd., Matsuo Electric Co., Ltd., Nichicon Corporation, Nichicon (America)
Corporation, Rubycon Corporation, Rubycon America Inc., Shinyei Kaisha, Shinyei Technology
Co., Inc., Shinyei Capacitor Co., Inc., Shinyei Corporation of America, Taitsu Corporation, and
Taitsu America, Inc.



     AUSTIN     BEIJING    BOSTON     BRUSSELS     HONG KONG    LONDON    LOS ANGELES    NEW YORK         PALO ALTO
               SAN DIEGO       SAN FRANCISCO     SEATTLE   SHANGHAI   WASHINGTON, DC    WILMINGTON, DE
        Case 3:17-md-02801-JD Document 1276 Filed 04/14/20 Page 2 of 2




The Honorable James Donato
April 14, 2020
Page 2


        As explained further in the DAP Defendants’ Daubert motion, ECF No. 652, contrary to
accepted economic practices, Dr. Marx created a model that generates wildly different
overcharge percentages (ranging from negative infinity to 25%) depending entirely on her
arbitrary choice as to the starting month used in her model. ECF No. 652 at 14-15. Additionally,
Dr. Marx uses a monthly Fisher price index as the dependent variable in her regression
equations, which is a methodology that has not been peer reviewed or generally accepted in the
professional economics community. Id. at 17-18. These are just two substantial flaws with Dr.
Marx’s models. A DAP-related “hot tub” would allow the Court to address the experts directly
and would aid the Court in determining whether Dr. Marx’s methodology amounts to “junk
science” such that it must be excluded.

       As to remaining scheduling and sequencing matters, DAP Defendants respectfully
request that the Court decide the Daubert motion to exclude Dr. Marx’s testimony before
deciding any of the summary judgment motions. If the Court were to grant the Daubert motion,
then summary judgment in favor of the DAP Defendants would be warranted.

        However, should the Court immediately remand the Avnet II action, Case No. 19-3296,
based on Panasonic’s request, ECF No. 1266, then DAP Defendants believe it would be
appropriate to remand all of the cases brought by Direct Action Plaintiffs Avnet, Inc. (“Avnet”),
Jaco Electronics, Inc. (“Jaco”), and Benchmark Electronics, Inc. (“Benchmark”) to the District of
Arizona at the same time. Coordinated pre-trial discovery in all of these cases has concluded
and the actions are ripe for remand. See ECF Nos. 1264, 1266 at 1-2. If the Arizona trial court
will be managing certain aspects of Avnet’s claims in this MDL, then it would be most efficient
to have that same court managing all aspects of Avnet’s claims. Given that Avnet shares the
same damages expert and counsel with Jaco and Benchmark, and all of their cases will be tried
in the District of Arizona, if the Court remands some of these cases, then it would be efficient to
remand all of them at the same time.

       DAP Defendants are prepared to discuss further during the April 16, 2020 Telephonic
Status Conference.

                                                     Respectfully submitted,

                                                     WILSON SONSINI GOODRICH & ROSATI
                                                     Professional Corporation

                                                     s/ Jonathan M. Jacobson
                                                     Jonathan M. Jacobson

                                                     Counsel for Defendants Hitachi Chemical
                                                     Co., Ltd., Hitachi AIC Inc., and Hitachi
                                                     Chemical Co. America, Ltd.

cc: All Counsel of Record (via CM / ECF)
